Citation Nr: 1815509	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  13-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for shortness of breath. 

4.  Entitlement to service connection for myopic astigmatism. 

5.  Entitlement to service connection for migraine headaches. 

6.  Entitlement to an increased initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder. 

7.  Entitlement to an increased initial rating in excess of 10 percent for a right shoulder disability. 

8.  Entitlement to an increased initial rating in excess of 10 percent for a thoracolumbar spine disability.
9.  Entitlement to an initial compensable rating for tinea cruris.

10.  Entitlement to a total disability rating based on individual umempoyability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	 John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran had active service from August 2006 to February 2012.  

These issues come before the Board of Veterans' Appeals Board on appeal from a March 2012 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the claim was subsequently transferred to the RO in Cleveland, Ohio. 

The Board notes that the Veteran appointed an attorney as his representative during the course of this appeal, with a duly executed VA From 21-22, Appointment of Individual as Claimant's Representative, dated August 20, 2012.   In a September 2017 letter, after certification of the Veteran's appeal to the Board, that attorney submitted a letter to VA attempting to withdraw representation.  Notice of the representative's withdraw was subsequently sent to the Veteran in October 2017, notifying him that his representative had requested to withdraw representation and inviting him to appoint another representative.  The Veteran has not submitted documentation appointing a new representative. 
The decision to withdraw from representation after certification of an appeal is not a unilateral choice to be exercised at the discretion of the representative.  After an appeal is certified to the Board, a representative may not withdraw services as representative in the appeal unless good cause is shown on motion.  Good cause includes the extended illness or incapacitation of the representative; failure of the appellant to cooperate with proper preparation and presentation of the appeal; or other factors which make the continuation of representation impossible, impractical, or unethical.  38 C.F.R. §20.608(b)(2).  Here, the attorney submitted a withdrawal in September 2017 after certification of the appeal to the Board in July 2017, and did not provide good cause or state any cause for doing so.  Therefore, the Board does not recognize the withdrawal and finds that attorney remains the representative for purposes of this decision.

The issues of entitlement to service connection for a bilateral knee disability and migraine headaches; entitlement to an increased rating for PTSD; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The preponderance of evidence is against the finding that the Veteran has a hearing loss disability for VA benefits purposes.

2.  The preponderance of evidence is against the finding that the Veteran has a current disability related to shortness of breath, or any associated pulmonary or respiratory condition.

3.  The preponderance of evidence is against the finding that the Veteran has a disability for which VA benefits are available for an eye disability. 

4.  The Veteran's right shoulder disability is manifested by limitation of flexion, at worst, of 95 degrees with pain, tenderness, and crepitus.  

5.  The evidence of record show that the Veteran's low back disability was characterized by flexion to 70 degrees and combined range of motion of 190 degrees, with no evidence of muscle spasms or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and no incapacitating episodes.

6.  Prior to April 20, 2016, the Veteran's service-connected skin disability has affected less than 5 percent of total body area and less than 5 percent of the exposed area, with no need for topical corticosteroid or systemic medication.

7.  As of April 20, 2016, the Veteran's service-connected skin disability has affected between 5 percent and 20 percent of total body area, with no need for topical corticosteroid or systemic medication.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§101, 1110, 5107 (2012); 38 C.F.R. §§3.102, 3.303, 3.307, 3.309(a), 3.385 (2017).

2.  The criteria for service connection for shortness of breath have not been met.  38 U.S.C. §§1101, 1110 (2012); 38 C.F.R. §§3.102, 3.303 (2017).

3.  The criteria for service connection for blurry vision have not been met.  38 U.S.C. §§1101, 1110 (2012); 38 C.F.R. §§3.102, 3.303 (2017).

4.  It is at least as likely as not that the criteria for an initial rating of 20 percent, but not higher, for a right shoulder disability have been met as the criteria for a 20 percent rating are more nearly approximated when functional limitation due to pain and other factors is considered.  38 U.S.C. §1155 (2012); 38 C.F.R. §§3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5201, 5203 (2017).

5.  The criteria for entitlement to a rating in excess of 10 percent for a thoracolumbar spine disability have not been met.  38 U.S.C. §1155 (2012); 38 C.F.R. §§3.105(e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2017).

6.  The criteria for a compensable rating for a service-connected for a skin disability, prior to April 20, 2016, have not been met.  38 U.S.C. §§1155, 5107(b) (2012); 38 C.F.R. §4.118, Diagnostic Code 7806 (2017).

7.  The criteria for a 10 percent rating, but not higher, for the service-connected for a skin disability, as of April 20, 2016, but not earlier, have been met.  38 U.S.C. §§1155, 5107(b) (2012); 38 C.F.R. §4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§5103, 5103A, 5107 (2012); 38 C.F.R. §3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in a June 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims being decided.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. §1110 (2012); 38 C.F.R. §3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be established for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, shows that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. §3.303(d) (2017). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disability.  38 C.F.R. § 3.310 (2017).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. §5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran claims that his hearing loss is due to acoustic trauma during active service and has been ongoing from service to the present.  A review of the evidence of record, to include VA medical records, VA examinations, and lay statements shows that the preponderance of the evidence is against a finding that the Veteran currently has a hearing loss disability in either ear, as defined by VA regulation.  Therefore, the claim for service connection must be denied. 

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. §3.385 need not be shown by the results of audiometric testing during a claimant's period of active service.  38 C.F.R. §3.385 (2017); Ledford v. Derwinski, 3 Vet. App. 87 (1992). 

However, impaired hearing is only considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2017). 

Therefore, the threshold question that must be addressed is whether the Veteran's claimed hearing loss qualifies as a disability, as defined by VA.  In the absence of proof of a present disability, there is no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

After a thorough review of the service medicals records, post-service VA treatment records, and a VA audiological examination, the Board finds that the Veteran's hearing in both ears does not meet the regulatory definition to constitute a hearing loss disability.  While the Veteran has complained of mild hearing loss there is no objective evidence of loss of hearing in either ear that constitutes a disability under the VA.  38 C.F.R. §3.385 (2017). 

The Board notes that the claims file contains service medical records, which include some audiological examinations of the Veteran's hearing periodically during active service.  However, a close review of those objective results shows no instance in which the Veteran's hearing loss in either ear rose to a level that would constitute hearing loss disability under VA regulations.  The Board notes that since the Veteran's separation from service, post-service medical records also do not demonstrate any objective audiological examinations that show audiometric tests that show a hearing acuity in either of the Veteran's ears severe enough to be considered a current hearing disability under VA regulation. 

At an April 2011 VA audiological examination, pure-tone thresholds for both ears, in decibels, were:







HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
15
15
10
10
10

Speech audiometry results using the Maryland CNC were note for both the right and the left ear were both 96 percent.  The examiner found that hearing loss was not present and that the Veteran's hearing was clinically normal bilaterally.

There are no findings of record, during or following service, that demonstrate any audiometric testing that shows the requisite levels of pure-tone thresholds or speech discriminations to constitute a current disability.  Hearing loss is considered a disability only when any of those above noted categories reach 40 decibels or higher, or at least three of those categories reach 26 decibels or greater.  38 C.F.R. §3.385 (2017).  The Veteran's hearing acuity in both ears does not meet the criteria to be considered a disability for the purpose of establishing service connection.  The speech discrimination remains above the threshold to be considered a disability.

Therefore, the Board finds that without a current disability of hearing loss, the claim for service connection cannot prevail.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Veteran has asserted that he has a hearing loss disability.  While the Board acknowledges that the Veteran may be competent to speak to the fact that his hearing is less than it was prior to service, he is not competent to speak to the specific level or severity of any hearing loss as it relates to achieving audiometric guidelines.  For the purposes of applying the laws and regulations administrated by VA, the level of impairment is determined by a mechanical application of the objective criteria of VA regulations.  Here, the objective criteria are not met by the Veteran's hearing acuity, and therefore, the Veteran's hearing loss cannot be considered a disability for which service connection may be granted. 

Therefore, the Board finds the evidence from the VA audiological examinations to be most probative in determining the proper diagnosis regarding the Veteran's claimed hearing loss.  In doing so, the Board is cognizant that the examinations are somewhat temporally remote.  However, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Only, when available evidence is too old for an adequate evaluation of the current condition, is VA's duty to assist requires providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, claims of a worsening condition of bilateral hearing are not demonstrated by the evidence of record, to include lay statements, VA medical records, and examinations.  The Board notes that reviews of the general examinations during the appeals period shows no evidence of even complaints of more severe hearing loss in either ear.  The findings of record do not meet the quantitative criteria to be considered a disability and the Veteran has not submitted any evidence suggesting that he has hearing loss that meets the quantitative criteria to be considered a disability.  Consequently, the Board must find that, the evidence indicates the Veteran's current level of hearing loss, and that level of hearing loss does not constitute a disability. 

The Board further notes that a review of the additional medical evidence of record shows no additional objective testing requisite to constitute a hearing loss disability. 

Therefore, the Board finds that the preponderance of evidence is against a finding of a current disability of hearing loss for VA purposes, and the claim for service connection for hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2017).

Shortness of Breath

The Veteran claims that he has a current disability of shortness of breath, as a result of second hand smoke during active service.  The Board finds that, while there is evidence of incidents of shortness of breath, the evidence of record shows that the Veteran currently has no diagnosable disability with regard to any pulmonary or respiratory conditions.  Therefore, as the preponderance of evidence is against a finding that the Veteran has a current disability, or has had the claimed disability during or contemporary to the claims period, and the claim for service connection must be denied. 

The threshold consideration for any service connection claim is the existence of a current disability.  In the absence of proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the evidence of record shows no evidence of a diagnosis for any disability related to the Veteran's claimed symptom of shortness of breath.  An analysis of the service medical records, service medical records, and post-service medical records show no diagnosable pulmonary or respiratory disability, to include on VA examination.  The Veteran has also not submitted any competent evidence that diagnoses a disability related to the symptom of shortness of breath.

At a May 2011 VA examination, the VA examiner noted a review of the claims file and medical history, and an in-person examination of the Veteran.  The examiner conducted a general physical evaluation of the totality of the Veteran's body and disabilities.  While, initially, the examiner noted that the Veteran's claimed shortness of breath, the examiner ultimately found no pulmonary or respiratory disabilities during the examination.  The examiner noted the Veteran's complaint of abnormal breathing.  However, pulmonary testing found regular breathing rate and rhythm, with normal expansion, inspiration, and expiration.  Further pulmonary function test (PFT) found normal results with no abnormalities or defects detected.  The examiner ultimately noted no diagnosable disability with regard to the complaints of shortness of breath.

The Board acknowledges that the Veteran has continuously and consistently claimed symptoms of shortness of breath, specifically as a result of second hand smoke during service.  While the Veteran, as a lay person, is competent to speak to observable symptoms such as shortness of breath, is he not competent to provide a diagnosis for such a complex disability dealing with complex pulmonary and reparatory issues, much less determining the etiology of any such disability. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. §3.159(a)(2) (2017); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); Layno v. Brown, 6 Vet. App. 465 (1994). Competent evidence concerning the nature of the Veteran's claimed breathing issues has been provided by a medical professional who has examined him, and the underlying medical history, and found no clinically diagnosable disability.  The Board finds that medical evidence to be most probative in determining whether there is any current disability, and as the medical evidence does not demonstrate a diagnosable condition related to his breathing, the first tenant of service connection cannot be fulfilled. 

An extensive review of the VA medical evidence of record shows similar determinations throughout the Veteran's service and claims period.  While there are a few instances in which the Veteran is noted to complain about shortness of breath, no disabilities have been diagnosed by any medical professional relating to those claimed symptoms throughout the claims period.  Even generalized pulmonary and respiratory testing, to include PFTs, during general physicals have found no diagnoses of a disability that would account for the claimed symptom of shortness of breath.  Therefore, although the Veteran has complained of symptoms of shortness of breath during the claims period, there is no clinical evidence of a current disability of record.  While the Board acknowledges the Veteran's claims of his symptoms, the law holds that symptoms, without a diagnosed or identifiable underlying malady or condition, cannot constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board finds that the preponderance of the evidence is against a finding that there is a current disability, and the Veteran's claim must be denied. 

The Board notes that the Veteran served in the Persian Gulf theater of operations during the Persian Gulf era.  Therefore, the Board has also considered whether the complaints of shortness of breath could constitute an undiagnosed disability or a medical unexplained chronic multisymptom illness.  38 C.F.R. § 3.317 (2017).  However, to be considered for service connection under those criteria, there must be objective indications of a chronic disability, to include both sings, in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable or independent verification.  By history, physical examination, and laboratory tests, the disability cannot be attributed to a known clinical causation.  Most significantly, the disability must manifest to a degree of 10 percent or more using analogous rating criteria.  38 C.F.R. § 3.317(a)(i) (2017).  Here, the pulmonary function test administered have all shown FEV-1, FEV-1/FVC, and DLCO (SB) of over 80 percent.  The examiner found insufficient evidence to support a diagnosis of a claimed shortness of breath condition.  In order to have manifested to a degree of 10 percent or more, a respiratory disability would need to demonstrate pulmonary function tests findings with FEV-1, FEV-1/FVC, or DLCO (SB) of 80 percent or less.  38 C.F.R. § 4.97, Diagnostic Codes 6600-6724 (2017).  That is not shown by the findings of record, so the claimed condition has not manifested to a degree of 10 percent or more and cannot be a qualifying disability to constitute and undiagnosed illness.  Furthermore, the evidence does not support a finding that it is at least as likely as not that there are objective indicators of a disability.  Therefore, the Board finds that the preponderance of the evidence is against the finding that there is a disability manifested by shortness of breath.

In the absence of competent evidence of medical findings of a disability, the threshold requirement for substantiating the claim for service connection is not met. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the Board finds that the preponderance of the evidence is against a finding of any current diagnosis for disabilities related to the Veteran's claim for shortness of breath, and the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2017).

Blurry Vision

The Veteran is seeking entitlement to service connection for blurry vision.  The Board notes that a review of the competent medical evidence does not show that the Veteran has a current disability for which service connection may be established.  Therefore, without a current diagnosis, the Veteran's claim must be denied. 

In a June 2011 eye examination, the Veteran was noted reporting an eye condition to include symptoms such as blurry vision, light sensitivity, and watery eyes.  He stated that the condition affected both eyes, and noted there was no indication of trauma.  The Veteran denied pain, distorted vision, diplopia, visual field defects, or history of eye injuries.  Following an examination, the examiner noted visual acuity in the right eye of 20/25, and left eye of 20/30, with corrected acuity being 20/15 in both eyes.  The examiner diagnosed blurry vision, due to bilateral myopia astigmatism.  

Further review of the Veteran's VA medical records, both during service and after separation also found similar results, with no diagnosis for any disabilities related to the Veteran's vision or eyes as defined by statute and regulation.  The Board notes that certain disabilities or conditions are not recognized by the VA to eligible for service connection.  Refractive error of the eyes is not considered a disability for VA purposes.  Refractive error of the eyes, which include myopias astigmatism, is considered to be a congenital defect and service connection cannot be established, absent evidence of aggravation by superimposed disease or injury.  38 C.F.R. §§3.303(c), 4.9 (2017).   The Veteran's blurry vision, diagnosed as myopic astigmatism cannot be service connected absent evidence of aggravation by superimposed pathology, which the evidence does not demonstrate existed during the Veteran's active service.  

Based on the above evidence, entitlement to service connection for blurry vision must be denied.  The Board acknowledges and is sympathetic to the Veteran's assertions of symptoms of blurry vision.  However, those symptoms and manifestations are a condition for which service connection is unavailable.  More significantly, the overwhelming weight of the evidence establishes that the Veteran's vision and eyes are essentially normal, with post-service medical records noting no issue affecting the functioning of the eyes, and no evidence of another superimposed disability.  To the extent there was blurry vision, it was correctable to 20/15 bilaterally.

Additionally, the Veteran has not submitted any medical evidence suggesting that an injury or disease in service aggravated the refractive error, or evidence of any superimposed disability or disease of the eyes.  The Veteran has also not raised any theory of etiology with regards to any eye condition.  Because the blurry vision is attributed to a known clinical causation, it cannot be considered an undiagnosed illness.  38 C.F.R. § 3.317 (2017).  The Board finds that even if the Veteran asserted that he may have another eye disability, the Board must find such lay opinion to be not competent, and would yield little probative value.  While, the Board recognizes that there is no bright line rule for competency, the Veteran has not demonstrated that he has any knowledge or training in making complex medical determinations such as diagnosing, or contradicting a diagnosis, for diseases and conditions of the eye.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the competent medical findings of the June 2011 VA examination, which were corroborated by the service medical records and post-service medical records, to be amply persuasive of a current diagnosis of bilateral myopia astigmatism, for which service connection is unavailable.  The evidence does not show any superimposed pathology or aggravation.

Accordingly, as the preponderance of evidence is against the claim, service connection for blurry vision must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. §5107(b); 38 C.F.R. §3.102 (2017).

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. §1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. §4.3 (2107).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. §4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. §4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §4.40 (2017).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. §4.45 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. §4.59 (2017).

Further, for musculoskeletal disabilities, when arthritis shown by X-ray studies, it is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. §4.71a, Diagnostic Code 5003, 5010 (2017).  Diagnostic Code 5010, for rating traumatic arthritis, directs that traumatic arthritis be rated under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. §4.71a, Diagnostic Code 5010 (2017).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §4.71a, Diagnostic Code 5003 (2017).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2017). 

Right Shoulder Disability

The Veteran has not been shown to have ankylosis of the scapulohumeral articulation.  Nor is there objective evidence of impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus.  Accordingly, the criteria pertaining to rating those disabilities are not applicable, and will not be further discussed.  38 C.F.R. §4.71a, Diagnostic Codes 5200, 5202 (2017).

Normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, and normal internal and external rotation is from 0 to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to shoulder level.  38 C.F.R. §4.71, Plate I (2017). 

Diagnostic Code 5201 provides for limitation of motion of the arm.  The criteria in Diagnostic Code 5201 provide different ratings for the minor arm and the major arm.  The Veteran has indicated in service medical records and at VA examinations that he is right-handed.  Therefore, with respect to the right shoulder, the Board will apply the ratings and criteria for the major arm under the relevant diagnostic codes.  Under Diagnostic Code 5201, a 20 percent rating is warranted where there is limitation of motion of the major arm at shoulder level.  A 30 percent rating is warranted where there is limitation of motion of the major arm to midway between the side and shoulder level.  A 40 percent rating is warranted where motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. §4.71a, 5201 (2017).

In a May 2011 VA examination, the Veteran reported right shoulder pain and limitation of motion and lifting, especially upon repetitive motion.  Right shoulder flexion was to 95 degrees with pain at the end points.  Further testing of range of motion showed abduction limited to 115 degrees, external rotation limited to 75 degrees, and internal rotation limited to 35 degrees.  The examiner noted some tenderness in the right shoulder, with no evidence of ankylosis, inflammatory arthritis, or join abnormalities.  The examiner also explicitly found no additional limitation of motion due to pain upon repetitive testing.  The Veteran was ultimately diagnosed with chronic right shoulder strain.  

In a February 2013 VA examination, the Veteran was noted again reporting experiencing pain in the right shoulder several times a week, which is aggravated by use such as pushing or reaching overhead.  Upon examination, flexion of the right shoulder was limited to 150 degrees and abduction limited to 100 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted some limitation based on pain, but identified no additional loss of range of motion due to pain.  Testing for all other related conditions, such as ankylosis was determined to be negative; no x-ray diagnostics were conducted.  Like the previous examination, the VA examiner diagnosed the Veteran with chronic right shoulder strain.  

In an April 2016 VA examination, the Veteran was noted again to report pain upon use, to include trying to throw a ball in his right shoulder.  On examination for range of motion, flexion of the right shoulder was to 100 degrees, and abduction was to 100 degrees, with internal and external rotation to 70 degrees each.  There was no additional limitation of motion on repetitive use testing.  The report noted now pain on weight bearing, some tenderness on palpation to the anterior deltoid, and no crepitus.  X-ray diagnostic revealed no evidence of degenerative arthritis 

The Board has considered assigning a rating in excess of 10 percent.  While a review of the record does not show that the Veteran had right arm limitation of motion at shoulder level or exactly 90 degrees, the evidence does show limitation to 95 degrees at one examination and 100 degrees at another examination and the Veteran has credibly stated that there are times where the shoulder is more limited.  Therefore, the Board finds that a rating 20 percent is warranted.  However, a rating greater than 20 percent is not warranted as the evidence does not show limitation of motion  to half way between the side and the shoulder.  38 C.F.R. §4.71a, Diagnostic Code 5201 (2017). 

The Board has considered functional loss and the impact of pain upon the disability in finding entitlement to a 20 percent rating.  The Board does not find that additional function limitation more nearly approximates limitation of motion to half way between the side and shoulder.  38 C.F.R. §§4.40, 4.45 (2017).  

Accordingly, the Board finds that the evidence supports the assignment of a 20 percent rating, but not higher, for a right shoulder disability.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2017).

Thoracolumbar Spine Disability

The Veteran's current 10 percent rating is based on Diagnostic Code 5237, for thoracolumbar strain, which follows the criteria of the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

The Board finds that a rating in excess of 10 percent for the service-connected back disability is not warranted.  The Board finds that the preponderance of the evidence of record, medical or otherwise, is against a finding that the Veteran's back disability was limited to 60 degrees of flexion or less, that the combined range of motion is 120 degrees or less at any point during the claims period, or that he had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the evidence does not demonstrate that his condition warrants more than a 10 percent rating.  

A VA examination from May 2011 found that the Veteran's range of motion was limited to 80 degrees of flexion and a combined range of motion of 210 degrees. The Veteran was diagnosed with chronic thoracolumbar strain, with no functional effects to occupational or daily activities.  During the examination, the VA examiner found no evidence of deformity, tenderness, or spasms, with no apparent congenital scoliosis, lordosis, kyphosis, or flattening, and concluded no objective finding of radiculopathy.  In addition to the range of motion testing, the examiner noted no additional limitation of motion after repetitive testing. 

In a February 2013 VA examination, the Veteran was again assessed for the nature and severity of the back disability.  At the examination, the Veteran noted low back pain, especially after lifting in excess of 40 pounds, or sitting for several hours, and the examiner noted no flare-ups were reported by the Veteran.  On examination, the Veteran's range of motion was noted to be limited to 70 degrees of flexion, and 20 degrees of extension, with a total range of motion of 190 degrees.  Repetitive testing found a slight decrease in total range of motion to 185 degrees after three repetitions, with no change in flexion.  Further testing found some pain on movement.  However, no additional limitation of motion due to pain was shown.  Localized tenderness was noted, with no guarding or muscle spasms.  Intervertebral disc syndrome was noted.  However, no incapacitating episodes were noted.  X-rays showed arthritic changes, and the examiner diagnosed thoracolumbar degenerative disc disease (DDD). 

Finally, in an April 2015 VA examination, the Veteran was diagnosed with both lumbar strain and DDD.  At the examination, the Veteran noted low back pain with a history of flare-ups on a weekly basis that lasted for a day.  On examination for range of motion, flexion was limited to 70 degrees and extension to 20 degrees, with a total range of motion of 200 degrees.  Repetitive testing found no change in range of motion.  No pain was detected on weight bearing, with some tenderness.  No guarding or muscle spasms were noted on the report.  There was no evidence of further functional limitation based on pain, weakness, fatigability, or incoordination.  Intervertebral disc syndrome found.  However, there were no incapacitating episodes.  X-rays showed arthritic changes and a back brace was noted to be occasionally required. 

The Board finds that the medical findings of the VA examinations directly address the criteria under which the disability is rated.  The Board notes that the Veteran's claims file contains extensive VA and private medical records for treatment of the back disability.  However, neither the VA records nor the private medical evidence note any quantitative increase in severity of the back disability with regard to the objective criteria set out in the rating schedule.  Furthermore, those records do not show additional diagnoses of any conditions or symptoms in which would warrant a rating higher than 10 percent.  Specifically, the evidence does not show that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or any limitation of range of motion that would warrant a higher rating.

The Board notes that while both VA and private medical records note that the Veteran has back pain, which limits his mobility and activities, those records do not provide the degree or severity of the limitation such that any higher rating could be assigned.  Therefore, the Board finds that the most persuasive evidence is the findings measured at the VA examinations.  The medical records details the Veteran's various treatments and complaints to relieve pain in his back.  However, while those records note pain and limitation of motion, no further analysis or testing was performed to identify the degree to which the range of motion was affected, or the degree of functional impairment the Veteran had as a result of pain.  Therefore, those records are insufficient to support the assignment of a rating in excess of 10 percent.  Consequently, with no competent evidence of a worse condition than that noted on the various VA examination reports of record, the Board finds that the claim for a rating in excess of 10 percent for a back disability, must be denied.  The Board finds that the preponderance of the evidence is against the claim for increase.

The Board has considered, along with the schedular criteria, functional loss due to pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board finds that the claims file does not contain sufficient evidence to support any additional increase in disability rating based on any functional loss due to flare-ups of pain.  While the Veteran has reported experiencing pain and flare-ups, medical records and examinations show that pain did not result in functional loss.  Specifically, during the three VA examinations, the examiners specifically noted that on repetitive testing, no additional limitation of motion was noted.  Therefore, the Board finds that no increase in the Veteran's current back rating is warranted due to any additional factors causing limitation of function.

Finally, The Board, in making the determination of the Veteran's ratings has not ignored the Veteran's statements concerning the symptomology of his back disability, with specific regard to pain and limitation of function.  The Board finds that the Veteran is a lay person and is competent to report symptoms he observes, such as pain and fatigue.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's symptoms and a specific level of impairment his back disability, is of a medically complex nature. The diagnosis and analysis requires expert medical training and the use of diagnostics which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent provide an opinion as to whether his back disability warrants a rating in excess of 10 percent.  The Board finds that objective evidence provided by the VA examiner of record to be more persuasive than the Veteran's contention that a higher rating is warranted.

The Board also finds that incapacitating episodes due to intervertebral disc syndrome have not been shown.  Therefore, the criteria for rating intervertebral disc syndrome cannot support the assignment of a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).

Accordingly, the Board finds that the criteria for an increased rating in excess of 10 percent for a back disability have not been met.  The Board finds that the preponderance of the evidence is against the claim for higher rating and the claim must be denied.  38 U.S.C.A §5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Other Considerations

The Board finds that the Veteran's service-connected back disability has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  38 C.F.R. § 3.321 (2017); Thun v. Peake, 22 Vet. App. 211 (2008).  There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 211 (2008). 

The Board finds that the rating schedule is not shown to be inadequate.  The Veteran's service-connected back disability is manifested by signs and symptoms such as pain and limitation of motion.  The Veteran has also reported decreased walking and standing tolerance.  Those signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The General Rating Formula for Diseases and Injuries of the Spine provides disability ratings on the basis of limitation of motion.  38 C.F.R. §4.71 (a), General Rating Formula for Diseases and Injuries of the Spine (2017).  The General Rating Formula specifically contemplates symptoms such as pain (whether or not it radiates), stiffness, and aching, and neurologic abnormalities.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. §4.40 (2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§4.45, 4.59 (2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's back disability picture.  The Board finds nothing exceptional or unusual about the Veteran's back disability because the rating criteria reasonably describe his disability level and symptomatology.  Therefore, the Board finds that referral for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted. 

Skin Disability

The Veteran contends that his service-connected tinea cruris is more disabling than the 0 percent rating currently assigned under Diagnostic Codes 7813-7806.

Under Diagnostic Code 7806, dermatitis or eczema can be rated as disfigurement of the head, face, or neck using Diagnostic Code 7800, for scars using Diagnostic Codes 7801 through 7805; or as dermatitis or eczema using Diagnostic Code 7806, dependent on the dominant disability.  Under Diagnostic Code 7813, dermatophytosis, including tinea corporis, tinea capitis, tinea pedis, etc., is rated as disfigurement of the head, face, or neck, or as scars, or as dermatitis under Diagnostic Code 7806, depending on the predominant disability.  38 C.F.R. § 4.118 (2017).

Under Diagnostic Code 7806, dermatitis or eczema is rated 60 percent rating for dermatitis or eczema involving more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or intermittent systemic therapy has been required, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period.  A 0 percent rating is assigned where less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and no more than topical therapy has been required during the past 12-month period.  38 C.F.R. §4.118, Diagnostic Code 7806 (2017).

At a May 2011 VA skin examination, the examiner diagnosed tinea cruris of the groin region.  The Veteran reported that he developed this skin condition during service, and had been using triamcinolone 1 percent cream.  At the time of the examination, the Veteran reported bilateral groin rash which was itchy, with small red bumps, which occurred monthly.  On examination, examiner noted some discoloration where rashes were previously located, with hyperpigmentation.  The examiner noted that the rash was confined to the Veteran's inner groin region and in the skin surrounding the base of his penis, without affecting the penis or testicles.  The examiner opined that the Veteran's skin conditions did not impact the ability to work, and indicated that there was no current flare up or rash, and no scars. 

At a February 2012 VA skin examination, the examiner reviewed the claims file, and noted the history described in the prior examination.  The examiner noted that the diagnosis of tinea cruris was in remission.  On physical examination, no infection of the skin was detected or any other skin related conditions, with no portion of the total body or exposed body areas affected.  The Veteran had no debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis, and no non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.  The examiner noted use of anti-fungal cream for more than the last six week.  However, the use was noted to not be constant.  Overall, the examiner noted no functional effect of the condition to the Veteran's life, and no scarring as a result of the condition.  

At an April 2016 VA examination, the examiner diagnosed tinea cruris.  During the examination the Veteran claimed an increase in the severity of his skin condition, to include getting worse during the summer months.  Physical found that the Veteran's condition covered more than 5 percent, but less than 20 percent of his total body area, with no exposed areas affected.  There was no evidence of scarring, benign or malignant skin neoplasms, or systemic manifestations due to skin, and the condition only required topical antifungal cream, with no evidence of the need for any systemic treatments.

Based on the available evidence, the Board concludes that a higher rating for the Veteran's skin disability is warranted as of the date of the most recent examination in April 2016.  In order to warrant the next higher disability rating of 10 percent under Diagnostic Code 7806, there must be a finding of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. §4.118, Diagnostic Code 7806.  Here, as of April 20, 2016, the date of the examination, the Veteran's skin condition was noted to affect more than 5 percent of the Veteran's total body surface, but less than 20 percent of the total body surface, and no exposed areas.  

As of April 20, 2016, the Board finds that a higher rating in excess of 10 percent is not warranted.  A higher rating would require a skin disability to involved 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  That was not demonstrated by the April 2016 VA examination, or the other evidence of record, to include VA medical records and lay evidence from the Veteran.  Therefore, a 10 percent rating, but not higher, is warranted as of April 20, 2016, but not earlier. 

Prior to April 20, 2016, the Board notes that there is no medical evidence showing that 5 percent or more of the Veteran's exposed areas or of his entire body was affected by the skin disability.  There is no evidence of disfigurement of the head, face, or neck, and there also is no medical evidence showing was ever prescribed systemic therapy to treat the skin disability.  Therefore, a higher rating is not warranted under Diagnostic Codes 7806 or 7813.  During the relevant period, neither the May 2011 nor the February 2013 VA examinations identified objective determinations that the Veteran's skin condition encompassed more than 5 percent of the Veteran's total body surface.  The May 2011 VA examination noted that the skin disability was restricted to the Veteran's groin area and found that the affected area did not constitute 5 percent of the total body surface.  Similarly, the February 2013 VA examiner explicitly noted that the condition was in remission and that the skin condition no longer affected any portion of the Veteran's body.  Consequently, prior to April 20, 2016, the Board finds that a compensable rating was not warranted.

In reaching this finding, the Board has considered an earlier effective date prior to April 20, 2016, for the Veteran's assignment of a 10 percent for a skin disability.  The Board finds that a review of the competent medical evidence of record does not note any objective evidence that would meet the criteria for a compensable rating prior to April 20, 2016.  Specifically, a review of the medical records shows no objective physical findings of how much such skin condition affected the Veteran's total body surface area in the treatment records.  Additionally, there is no evidence of debilitating episodes, or evidence of use of systemic or corticosteroid treatment for his condition.  During this period, even the Veteran presented no statements with specific regard to the severity of his skin condition which speak to the specific criteria of the Diagnostic Code.  Therefore, the Board cannot find that eligibility to a higher compensable rating was achieved prior to the April 20, 2016, VA examination date.  

The Board also has considered whether a higher disability rating is warranted under another Diagnostic Code.  Butts v. Brown, 5 Vet. App. 532 (1993).  However, as there has been no evidence of benign or malignant neoplasms, Diagnostic Codes 7818 or 7819 are not for application.  There was also no evidence of any scarring or disfigurement during any of the examinations.  Therefore, Diagnostic Code 7800, pertaining to disfigurement of the head, face, or neck, and Diagnostic Codes 7801 through 7805, which pertain to scars, are not for application.  

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for the Veteran's skin condition, for either staged period than that discussed herein based on other Diagnostic Codes. 

Accordingly, the Board finds that the criteria for a 10 percent rating, but not higher, as of April 20, 2016, but not earlier, for a skin disability are met.  However, prior to April 20, 2016, the preponderance of the evidence is against the assignment of a, compensable rating.  The Board finds that the preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. §3.321 (2017).  To determine whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. §3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the rating criteria for skin diseases contemplate the Veteran's tinea cruris on appeal.  The Board has concluded that the Veteran's level of impairment is adequately compensated by the assigned schedular rating, and the Board finds that the manifestations of the Veteran's tinea cruris are contemplated in the rating criteria.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected tinea cruris and referral for consideration of extraschedular rating is not warranted.  The evidence does not show frequent hospitalization or marked interference with employment due to tinea cruris.  Therefore, referral for consideration of the assignment of an extraschedular rating is not warranted.  §3.321(b)(1) (2017).
ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for shortness of breath is denied. 

Entitlement to service connection for blurry vision is denied. 

Entitlement to an initial rating of 20 percent, but not higher, for a right shoulder disability is granted. 

Entitlement to an increased rating in excess of 10 percent for a back disability is denied. 

Entitlement to a compensable rating for a skin disability, prior to April 20, 2016, is denied. 

Entitlement to an increased rating of 10 percent, but not higher, for a skin disability, as of April 20, 2016, but not earlier, is granted. 


REMAND

The Board finds that additional development is needed for the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

With regard to the claim for service connection for a bilateral knee disability and migraine headaches, the Board notes that additional examination is required.  During the prior examinations , the Veteran were found to not have any diagnosable disabilities related to the knees or headaches to constitute a disability for which service connection was available.  However, since those examinations, more than six and a half years ago in June 2011, the medical evidence of record does show evidence of potential diagnosable disabilities for both conditions.  

Specifically, in recent VA medical records, VA medical professional have noted migraines.  Likewise, those treatment medical records also demonstrate potential diagnoses for a knee disability, specifically related to the right knee.  The Board finds that as there is now evidence of potential diagnosable disabilities of both migraines and a bilateral knee disability, the previous examinations are not complete, and additional examinations must be conducted to determine the nature and etiology of any potential knee or headache disabilities.   Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is incomplete, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Consequently, the claim must be remanded for VA examinations to fulfill the duty to the Veteran.

The Veteran was provided a VA examination of PTSD in April 2016, nearly two years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, further allegations of a worsening condition regarding PTSD have been set forth by the Veteran and the medical evidence of record since that examination.  Specifically, a review of the medical records suggests the Veteran's symptoms and manifestations of his depression and PTSD has increased in the past few years, due to increased stress, to include dealing with finances and unemployment.  Those symptoms included increased aggression and irritability, and severe depression.  

The Board notes that when available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a more current examination.  Weggenman v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the most recent examination may no longer indicate the Veteran's current level of disability due to PTSD.  

Additionally, the Board finds that the April 2016 VA psychiatric examination only spoke to the Veteran's major depressive disorder, and not any manifestations of PTSD, which the examiner identified additional symptoms for in the course of the report.  It is unclear if such additional, separate, symptomology attributed to the Veteran's PTSD were considered in assessing the totality of the Veteran's functional impairment, and therefore, the Board finds that such examination is incomplete and additional development is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to fully and fairly rate the claim for an increased rating for PTSD.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Remand is also required for the claim of entitlement to TDIU because that claim is inextricably intertwined with the other claims being remanded.  Harris v. Derwinski, 1Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment to include any hospitalizations.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran.

3.  Then, schedule the Veteran for a VA examination of the claimed migraine headache disability.   The examiner must review the claims file and should note that review in the report.  The examiner is asked to diagnose any headache disability present and to reconcile any diagnosis with the medical records.  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any headache disability is related to service or any incident of service.  The examiner should also opine whether it is as likely as not (50 percent probability or greater) that any headache disability is caused by or the result of any service-connected disabilities.  The examiner should further opine whether it is as likely as not (50 percent probability or greater) that any headache disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by or the result of any service-connected disabilities.  The examiner must consider the Veteran's lay statements regarding any in service injury or incurrence, and continuous symptomatology since service.  A complete rationale for any opinion expressed should be included in the examination report.

4.  Schedule the Veteran for a VA examination with a medical doctor who has not previously examined his knees to assess the nature and etiology, to include a current diagnosis, for the Veteran's claim bilateral knee disability.  The examiner must review the claims file and should note that review in the report.  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral knee disability had its onset in service, or is etiologically related to service or any event, injury, or disease during service.  The examiner should also state whether there is any evidence of arthritis of either knee within one year following separation from service.  The examiner must explicitly address the Veteran's lay reports of knee disability onset during service and statements regarding symptoms since active service.  A complete rationale for all opinions should be provided.

5.  Then, schedule the Veteran for a VA examination of the Veteran's psychiatric disability.  The examiner must review the claims file and must note that review in the report.  The examiner is specifically asked to report on the current nature and severity of the Veteran's psychiatric disability, to include a current diagnosis.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should opine as to the level of occupational and social impairment due to the psychiatric disability, and should describe the symptoms that cause those levels of impairment.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

6.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


